Citation Nr: 1212015	
Decision Date: 04/02/12    Archive Date: 04/11/12

DOCKET NO.  05-06 673A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to an initial rating in excess of 20 percent for a right shoulder disability.


REPRESENTATION

Appellant represented by:	To be determined


WITNESS AT HEARING ON APPEAL

Appellant and a friend.


ATTORNEY FOR THE BOARD

C.A. Skow, Counsel


INTRODUCTION

The Veteran served on active duty from December 1974 to December 1978.

This case came before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.

In January 2008, the Veteran and a friend testified before the undersigned Veterans Law Judge at the RO.  A hearing transcript is of record.

When the case was before the Board in April 2008, it was decided in part and remanded in part.  The case has been returned to the Board for further appellate action.


REMAND

Clarification of Representation is Required

In April 2008, the Board remanded for additional evidentiary development the issue of entitlement to an initial rating in excess of 20 percent for right shoulder disability.  At that time the Veteran was represented by private attorney, TJ.  While the case was in remand status, the attorney notified VA (and copied the Veteran) via letter dated in June 2008 that he was withdrawing as attorney representative of the Veteran for any and all purposes.  Thereafter, in February 2010, the Veteran submitted a signed VA Form 21-22, Appointment of Veterans Service Organization as Claimant's Representative, which reflects Florida Department of Veterans Affairs (FDVA) as his recognized representative.

In July 2010, the RO issued to the Veteran a Supplemental Statement of the Case (SSOC).  No power of attorney was indicated therein.

In a February 2012 letter, the RO notified the Veteran that his case was being returned to the Board.  It was noted that the RO sent a copy of the letter to private attorney, PM, because the Veteran had appointed him as his representative."

On review, the Board finds that there is no indication that the RO sent a copy of the July 2010 SSOC to FDVA or that FDVA was given the opportunity to respond on behalf of the Veteran.  Also, the Board finds that there is no record of the Veteran's appointment of attorney representation by PM.

Therefore, further development to clarify representation is required.

Failure to Report for VA Examination

38 C.F.R. § 3.655(a) provides that when entitlement to a benefit cannot be established or confirmed without a current VA examination or reexamination and a claimant, without good cause, fails to report for such examination or reexamination, VA must take action in accordance with 38 C.F.R. § 3.655(b).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant, death of an immediate family member, etc.  Id.

Here, the Veteran did not appear for a VA examination scheduled for September 2008.  The record does not contain a letter notifying the Veteran of the scheduled examination.  However, the Veteran has not disputed that he failed to report for this scheduled VA examination when notified thereof in the July 2010 SSOC.  In fact, to date, the Veteran has not responded to the SSOC or otherwise indicated that he had good cause for his failure to report for the September 2008 VA examination.  The record shows that the SSOC was sent to the Veteran's last known address of record and that it was not returned as undeliverable.  

To date, the Veteran has not cited good cause for failing to report to the scheduled examination.  Indeed, there has been no correspondence received from the Veteran since the Board's April 2008 remand.  

As remand is necessary for clarification of the representation, if any, the Veteran is hereby given the opportunity to present good cause for his failure to present for the September 2008 VA examination.  Otherwise, VA will proceed as though the Veteran failed to appear for the scheduled examination without good cause.

Accordingly, the case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1.  The RO or the AMC should obtain all medical records pertaining to right shoulder treatment, including all VA treatment records dated since July 2010.

2.  A letter should be sent to the Veteran requesting clarification of his representation and notifying him that he may present evidence of good cause for his failure to present for the scheduled September 2008 VA examination.

3.  If the RO or the AMC determines that the Veteran should be rescheduled for a VA examination of his right shoulder disability, then the claims folders must be made available to and reviewed by the examiner.  All indicated studies, including X-rays and range of motion studies in degrees, should be performed.  In reporting the results of range of motion testing, the examiner should identify any objective evidence of pain and the specific excursion(s) of motion, if any, accompanied by pain.  To the extent possible, the examiner should assess the degree of severity of any pain.

The extent of any incoordination, weakened movement and excess fatigability on use should also be described by the examiner.  If feasible, the examiner should assess the additional functional impairment due to weakened movement, excess fatigability, or incoordination in terms of the degree of additional range of motion loss of the right shoulder.

The examiner should also express an opinion concerning whether there would be additional limits on functional ability on repeated use or during flare- ups (if the Veteran describes flare- ups), and, to the extent possible, provide an assessment of the functional impairment on repeated use or during flare-ups.  If feasible, the examiner should assess the additional functional impairment on repeated use or during flare-ups in terms of the degree of additional range of motion loss.

Additionally, the examiner should state whether the scapulohumeral articulation is ankylosed and if so he should identify the position of ankylosis.

The examiner should also provide an opinion concerning the impact of the disability on the Veteran's ability to work.  The rationale for all opinions expressed should also be provided.

4.  Thereafter, the RO or the AMC should ensure that the requested development has been conducted and completed in full.  If any development is incomplete, appropriate corrective action is to be implemented.

5.  The RO or the AMC should also undertake any other indicated development.

6.  Thereafter, the RO or the AMC should readjudicate the issue on appeal.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the RO or the AMC should issue to the Veteran and his representative, if any, an SSOC and afford them the appropriate opportunity for response before the claims files are returned to the Board for further appellate consideration.

By this remand, the Board intimates no opinion as to any final outcome warranted.

No action is required of the appellant until he is otherwise notified but he has the right to submit additional evidence and argument on the matter the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


